—Order, Supreme Court, New York County (Charles Ramos, J.), entered April 7, 1997, which, inter alia, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs causes of action for false arrest, malicious prosecution and abuse of process were properly dismissed. The doctrine of res judicata bars plaintiff from relitigating the first two claims, as they have already been asserted by plaintiff and concluded against him in a prior action (see, O’Brien v City of Syracuse, 54 NY2d 353, 357). The abuse of process claim is also res judicata as it arises out of the same transaction or series of transactions as the previously litigated false arrest and malicious prosecution claims (supra).
Motion for leave to intervene granted, as indicated; motion for reargument or leave to appeal to the Court of Appeals denied, as indicated. Sua sponte, the unpublished decision and *260order of this Court entered on September 29, 1998 (Appeal No. 2002) is recalled and vacated and a new decision and order substituted therefor. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.